Exhibit 4.12 GENCORP INC. TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. AS TRUSTEE INDENTURE DATED AS OF [●] [●], 20[●●] PROVIDING FOR ISSUANCE OF DEBT SECURITIES IN SERIES Trust Indenture Act Section Indenture Section (§) 310 (a)(1) 6.9 (a)(2) 6.9 (a)(3) Not Applicable (a)(4) Not Applicable (a)(5) 6.8 (b) 6.8,6.10 (c) Not Applicable (§) 311 (a) 6.13 (b) 6.13 (c) Not Applicable (§) 312 (a) 7.1, 7.2 (a) (b) 7.2 (b) (c) 7.2 (c) (§) 313 (a) 7.3 (a) (b) 7.3 (a) (c) 7.3 (a) (d) 7.3 (b) (§) 314 (a) 7.4 (b) Not Applicable (c)(1) 1.4 (c)(2) 1.4 (c)(3) Not Applicable (d) Not Applicable (e) 1.4 (f) Not Applicable (§) 315 (a) 6.1 (b) 6.2 (c) 6.1 (d) 6.1 (e) 5.14 (§) 316 (a)(1)(A) 5.12 (a)(1)(B) 5.13 (a)(2) Not Applicable (b) 5.8 (c) 1.6 (c) (§) 317 (a)(1) 5.3 (a)(2) 5.4 (b) 10.3 (§) 318 (a) 1.9 NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. i Table of Contents Page ARTICLE 1DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 1.1 Definitions. 1 Section 1.2 Incorporation by Reference of Trust Indenture Act. 8 Section 1.3 Rules of Construction. 8 Section 1.4 Compliance Certificates and Opinions. 9 Section 1.5 Form of Documents Delivered to Trustee. 9 Section 1.6 Acts of Holders; Record Dates. 10 Section 1.7 Notices, Etc., to Trustee and Company. 11 Section 1.8 Notice to Holders; Waiver. 12 Section 1.9 Conflict with Trust Indenture Act. 12 Section 1.10 Effect of Headings and Table of Contents. 12 Section 1.11 Successors and Assigns. 12 Section 1.12 Separability Clause. 12 Section 1.13 Benefits of Indenture. 13 Section 1.14 Governing Law. 13 Section 1.15 Legal Holidays. 13 Section 1.16 Waiver of Jury Trial. 13 ARTICLE 2SECURITY FORMS 13 Section 2.1 Forms. 13 Section 2.2 Additional Provisions Required in Global Securities. 14 Section 2.3 Form of Trustee’s Certificate of Authentication. 15 Section 2.4 Issuance of Physical Securities; Book-Entry Provisions for Global Securities 15 ARTICLE 3THE SECURITIES 16 Section 3.1 Amount Unlimited; Issuable in Series. 16 Section 3.2 Denominations. 19 Section 3.3 Execution, Authentication, Delivery and Dating. 19 Section 3.4 Temporary Securities. 21 Section 3.5 Registration; Registration of Transfer and Exchange. 22 Section 3.6 Mutilated, Destroyed, Lost and Stolen Securities. 23 Section 3.7 Payment of Interest; Interest Rights Preserved. 24 Section 3.8 Persons Deemed Owners. 25 Section 3.9 Cancellation. 25 Section 3.10 Computation of Interest. 26 Section 3.11 CUSIP Numbers. 26 Section 3.12 Original Issue Discount. 26 ii ARTICLE 4SATISFACTION AND DISCHARGE 26 Section 4.1 Satisfaction and Discharge of Indenture. 26 Section 4.2 Application of Trust Money. 27 ARTICLE 5REMEDIES 28 Section 5.1 Events of Default. 28 Section 5.2 Acceleration of Maturity; Rescission and Annulment. 29 Section 5.3 Right of Holders to Receive Payment and Suits for Enforcement by Trustee. 30 Section 5.4 Trustee May File Proofs of Claim. 31 Section 5.5 Trustee May Enforce Claims Without Possession of Securities. 31 Section 5.6 Application of Money Collected. 31 Section 5.7 Limitation on Suits. 32 Section 5.8 Unconditional Right of Holders to Receive Principal, Premium and Interest. 32 Section 5.9 Restoration of Rights and Remedies. 33 Section 5.10 Rights and Remedies Cumulative. 33 Section 5.11 Delay or Omission Not Waiver. 33 Section 5.12 Control by Holders. 33 Section 5.13 Waiver of Past Defaults. 33 Section 5.14 Undertaking for Costs. 34 ARTICLE 6THE TRUSTEE 34 Section 6.1 Certain Duties and Responsibilities. 34 Section 6.2 Notice of Defaults. 35 Section 6.3 Certain Rights of Trustee. 36 Section 6.4 Trustee’s Disclaimers. 38 Section 6.5 May Hold Securities and Serve as Trustee Under Other Indentures. 38 Section 6.6 Money Held in Trust. 39 Section 6.7 Compensation and Reimbursement. 39 Section 6.8 Disqualification; Conflicting Interests. 40 Section 6.9 Corporate Trustee Required; Eligibility. 40 Section 6.10 Resignation and Removal; Appointment of Successor. 40 Section 6.11 Acceptance of Appointment by Successor. 42 Section 6.12 Merger, Conversion, Consolidation or Succession to Business. 43 Section 6.13 Preferential Collection of Claims Against Company. 43 Section 6.14 Investment of Certain Payments Held by the Trustee. 43 Section 6.15 Appointment of Authenticating Agent. 44 ARTICLE 7HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 45 Section 7.1 Company to Furnish Trustee Names and Addresses of Holders. 45 Section 7.2 Preservation of Information; Communications to Holders. 45 Section 7.3 Reports by Trustee. 46 Section 7.4 Reports by Company. 46 iii ARTICLE 8CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 46 Section 8.1 Company May Consolidate, Etc., Only on Certain Terms. 46 Section 8.2 Successor Substituted. 47 ARTICLE 9SUPPLEMENTAL INDENTURES 47 Section 9.1 Supplemental Indentures Without Consent of Holders. 47 Section 9.2 Supplemental Indentures with Consent of Holders. 48 Section 9.3 Execution of Supplemental Indentures. 50 Section 9.4 Effect of Supplemental Indentures. 50 Section 9.5 Conformity with Trust Indenture Act. 50 Section 9.6 Reference in Securities to Supplemental Indentures. 50 ARTICLE 10COVENANTS 50 Section 10.1 Payment of Principal, Premium and Interest. 50 Section 10.2 Maintenance of Office or Agency. 51 Section 10.3 Money for Securities Payments to Be Held in Trust. 51 Section 10.4 Corporate Existence. 52 Section 10.5 Waiver of Certain Covenants. 53 Section 10.6 Compliance Certificate. 53 ARTICLE 11REDEMPTION OF SECURITIES 53 Section 11.1 Applicability of Article. 53 Section 11.2 Election to Redeem; Notice to Trustee. 53 Section 11.3 Selection of Securities to Be Redeemed. 54 Section 11.4 Notice of Redemption. 55 Section 11.5 Deposit of Redemption Price. 55 Section 11.6 Securities Payable on Redemption Date. 56 Section 11.7 Securities Redeemed in Part. 56 ARTICLE 12REPURCHASE AT THE OPTION OF HOLDERS 56 Section 12.1 Applicability of Article. 56 Section 12.2 Repurchase of Securities. 56 Section 12.3 Exercise of Option. 57 Section 12.4 When Securities Presented for Repurchase Become Due and Payable. 57 Section 12.5 Securities Repurchased in Part. 58 ARTICLE 13SINKING FUNDS 58 Section 13.1 Applicability of Article. 58 Section 13.2 Satisfaction of Sinking Fund Payments with Securities. 58 Section 13.3 Redemption of Securities for Sinking Fund. 59 iv ARTICLE 14DEFEASANCE AND COVENANT DEFEASANCE 59 Section 14.1 Applicability of Article; Company’s Option to Effect Defeasance or Covenant Defeasance. 59 Section 14.2 Defeasance and Discharge. 59 Section 14.3 Covenant Defeasance. 60 Section 14.4 Conditions to Defeasance or Covenant Defeasance. 60 Section 14.5 Deposited Money and U.S. Government Obligations to be Held in Trust; Other Miscellaneous Provisions. 62 Section 14.6 Reinstatement. 63 Section 14.7 Qualifying Trustee. 63 ARTICLE 15IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS, DIRECTORS AND EMPLOYEES 63 Section 15.1 Exemption from Individual Liability. 63 NOTE: This table of contents shall not, for any purpose, be deemed to be a part of the Indenture. v INDENTURE, dated as of [●] [●], 20[●●], between GenCorp Inc., a corporation duly organized and existing under the laws of the State of Ohio (herein called the “Company”), having its principal office at Highway 50 and Aerojet Road, Rancho Cordova, California 95742, andThe Bank of New York Mellon Trust Company, N.A., a national banking association organized and existing under the laws of the United States of America, as Trustee (herein called the “Trustee”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its debentures, notes or other evidences of indebtedness (herein called the “Securities”), to be issued in one or more series as provided in this Indenture. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof, as follows: ARTICLE 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.1Definitions. “Act,” when used with respect to any Holder, has the meaning specified in Section1.6. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and “under common control with”) when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise. The Trustee may request and conclusively rely on an Officers’ Certificate to determine whether any Person is an Affiliate of the Company or any Guarantor. “Agent” means any Security Registrar, Paying Agent or co-registrar. “Agent Members” has the meaning set forth in Section2.4 of this Indenture. “Authenticating Agent” means any Person authorized by the Trustee pursuant to Section6.15 to act on behalf of the Trustee to authenticate Securities of one or more series. “Authentication Order” has the meaning set forth in Section3.3. “Bankruptcy Law” means Title 11 United States Code or any similar law for the relief of debtors. “Board of Directors” means either the board of directors of the Company or any duly authorized committee of that board. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Book Entry Securities” means securities in book entry form, whether or not also evidenced by Global Securities. “Business Day” means any day, other than Saturday or Sunday, that is neither a legal holiday nor a day on which commercial banks in any of the cities of Sacramento, California, New York, New York or a Place of Payment are authorized or required by law, regulation or executive order to close. “Capital Stock” means, (i) in the case of a corporation, corporate stock, (ii) in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of corporate stock, (iii) in the case of a partnership or limited liability company, partnership interests (whether general or limited) or mandatory interest, or (iv) any other interest or participation that confers on a person the right to receive a share of the profits and losses of, or distribution of assets of, the issuing Person. “Clearstream” means Clearstream Banking, S.A. and its successors. “Company” means the Person named as the “Company” in the first paragraph of this instrument until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. “Corporate Trust Office” means the designated office of the Trustee at which, at any particular time, its duties under this indenture shall be administered, which office at the date of original execution of this Indenture is located at 700 S.
